FRIEDMAN, Judge,
dissenting opinion.
I respectfully dissent.
Section 1 of Act 111 provides:
Policemen or firemen employed by a political subdivision of the Commonwealth or by the Commonwealth shall, through labor organizations or other representatives designated by fifty percent or more of such policemen or firemen, have the right to bargain collectively with their public employers concerning the terms and conditions of their employment, including compensation, hours, working conditions, retirement, pensions and other benefits, and shall have the right to an adjustment or settlement of their grievances or disputes in accordance with the terms of this act.
43 P.S. § 217.1 (emphasis added).
Unlike the majority, I agree with Alcaraz that this statutory language provides no reason to draw a distinction between a one-person force and a force with more than one person with regard to Act 111. In fact, I believe that Act 111 grants the absolute right to each and every policeman and fireman, whether in single or multi-person departments, to bargain over the terms and conditions of his or her employment and to invoke binding arbitration to resolve bargaining disputes in exchange for the loss of the right to strike. In Philadelphia Fire Officers Associ*1241ation v. Pennsylvania Labor Relations Board, 470 Pa. 550, 369 A.2d 259 (1977), our Supreme Court discussed the legislative background behind Act 111, stating:
In the late 1960’s, legislative policy with respect to collective bargaining in the public sector began to change. In 1968, as is well known, the General Assembly of Pennsylvania, faced with a recent history of strikes by police and fire personnel which the Act of 1947 was ineffective to prevent, enacted what is today commonly known as ‘Act No. 111.’ That Act provides generally for collective bargaining between policemen and firemen and their public employers and, in the event of a bargaining impasse, for compulsory and binding arbitration with no right to strike.
Philadelphia Fire Officers at 553-54, 369 A.2d at 260 (emphasis added). This court has also recognized, with regard to employees covered by Act 111, that “as a quid pro quo for eliminating the right to strike, the only method allowable for the settling of collective bargaining impasse disputes and grievances is arbitration.” AFSCME v. Borough of State College, 127 Pa.Cmwlth. 71, 560 A.2d 928, 930 (1989), overruled on other grounds by Pottstown Police Officers’ Association v. Pennsylvania Labor Relations Board, 160 Pa.Cmwlth. 87, 634 A.2d 711 (1993).
In recognizing that the purpose behind the enactment of Act 111 is to ensure the safety and welfare of the public by keeping essential police and fire personnel on the job, I am forced to conclude that the legislature intended to extend to all policemen and firemen the absolute right to bargain and proceed to binding arbitration, if necessary, in exchange for the loss of the right to strike. I see no indication, either express or implied, that the legislature intended to exclude any member of the group of policemen and firemen from the no-strike provision; conversely then, I must assume that no member of the group can be prevented from asserting his or her Act 111 rights.
In Mosky v. Jenner Toumship, 50 Somerset L.J. 79 (C.P.Pa.1991),1 the court dealt with the precise issue presented here and concluded that a policeman in a one-officer department can assert Act 111 rights, including the right to “collectively bargain” and compel his employer to binding arbitration, in exchange for the loss of the right to strike. The court in Mosky stated:
Even though [Act 111] provides that policemen or firemen, in the plural, shall have the right to bargain collectively with their public employers, we interpret it to also include each individual member of said group.... ‘[I]t is well established, by statute and by judicial decision, that legislative terms which are singular in form may apply to multiple subjects or objects. Those which are plural in form may apply to single subjects or objects if that is the intended or reasonably understood meaning and effect.’ [Citations omitted.] Since it appears to this Court that the legislature intended for all policemen and firemen to be covered by [Act 111], we too will give the intended and reasonable meaning [and] effect that is required. Being that policemen necessarily includes police officers (policemen), it is reasonable and proper to include the one policeman in the grouping of policemen.
If we construe [Act 111] not to include the single policeman, where does it leave him with respect to his right to strike.
If one of the purposes of [Act 111] was to cure the situation that existed prior to its enactment, how can we justify eliminating the one-man police force protection under this act.
There are a great many one- and two-men forces in this Commonwealth who do a tremendous job of protecting the citizens and their property, but because of economic conditions many municipalities are cutting back policemen and to hold that a one-man police force is not covered by this act would only encourage them to cut further, all to the great detriment of the public. We are not convinced that the Legislature *1242had this in mind when Act No. Ill was enacted.
Id. at 81-82, 85 (emphasis in original).
In considering the positions of both parties, I would hold that an Act 111 employee cannot be denied rights under that statute simply because he or she is the only person in the department. Rather, I believe that the rights of individual policemen or firemen under Act 111 must be contingent solely on their status as a policemen or firemen within the meaning of the statute; this designation, in turn, must be based on the duties they perform, not on whether they perform those duties as part of a group. Because Alearaz is a policeman within the meaning of Act 111, (PLRB’s Conclusion of Law, No. 2), albeit in a single-person department, I would conclude that he has the statutory right to bargain and invoke the binding arbitration process in the event of a bargaining impasse.
Having made this determination,2 I would also agree with Alearaz that he must be afforded a forum in which to enforce his Act 111 right to compel the borough to arbitration, either by filing an unfair labor practice petition with the PLRB or through a court action in mandamus. Currently, however, neither forum appears to accept jurisdiction to provide Alearaz with a remedy: (1) the PLRB has held that its jurisdiction is limited by the PLRA to matters involving collective bargaining, thus preventing it from enforcing a one-person police department’s right to bargain and/or arbitrate; and (2) in its memorandum opinion, this court, with the apparent approval of the Supreme Court, relied on Nazareth to hold that the trial court was without jurisdiction to enforce Alcaraz’s Act 111 rights through an action in mandamus.
As for Alearaz himself, he recognizes that arguments can be made to support jurisdiction in either forum and would accept either forum as proper so long as he is afforded his Act 111 rights. Alearaz notes that where, as here, there is no question of certification or representation, courts have held that mandamus is the proper remedy to enforce the Act 111 bargaining/arbitration obligation. Hartshorn v. County of Allegheny, 460 Pa. 560, 338 A.2d 914 (1975); Board of Commissioners of Montgomery County v. Lulcens, 51 Pa. Cmwlth. 576, 415 A.2d 118 (1980), aff'd, 494 Pa. 64, 428 A.2d 972 (1981). Alternatively, Alearaz points out that the PLRB already has admitted that an officer in a single-person department retains his Act 111 rights;3 therefore, Alearaz suggests that, by recognizing the uniqueness of Act 111, the PLRB could broaden its view of the word “collective” and assert jurisdiction over one-person bargaining units to enforce the bargaining obligation for Act 111 cases only.
In Nazareth, our Supreme Court recognized the PLRB’s expertise in the area of public employee labor relations and determined that the PLRB was in the best position to resolve all unfair labor practice cases. Accordingly, the Court specifically held that a “[bjorough’s failure to proceed to interest arbitration under Act 111 is an unfair labor practice over which the PLRB has jurisdiction.” Id. at 16-17, 626 A.2d at 496. Moreover, the Court held that “under the language of Section 4 of Act 111, both employee and employer have the right to file an unfair labor practice petition with the PLRB to compel the other party to proceed to interest arbitration.” Id. at 17, 626 A.2d at 496. Based on my belief that a policeman or fireman employed in a one-person department has Act 111 rights coextensive with those provided to policemen and firemen in multi-person units, including the right to compel arbitration, I would also hold, under Nazareth, that it is an unfair labor practice for a borough to refuse to proceed to interest arbitration with a one-person unit, and that, pursuant to section 4 of Act 111, both an employer or an employee of such a unit can file an *1243unfair labor practice petition with the PLRB to compel the other party to proceed to interest arbitration.
Based on this reasoning, I would reverse that portion of the PLRB’s order concluding that the borough had no duty under Act 111 to bargain with a single-member police department and remand to the PLRB for further proceedings.
SMITH, J., joins in this dissent.

. Although I recognize that the Mosky decision is not binding precedent for this court, I agree with and, therefore, would adopt its reasoning with regard to this matter.


. As a related issue, assuming that we concluded that this right/duty exists, Alearaz asked that we determine if enforcement of that right should be through the PLRB by filing a charge of unfair labor practice or in the courts via a mandamus action. Because the majority concluded that Al-caraz had no Act 111 rights to assert, it did not reach this issue.


. Interestingly, I note that the PLRB does not oppose Alcaraz’s right to pursue Act 111 rights in another forum, where those rights “are not part and parcel of the collective bargaining process.” (PLRB brief at 12.) However, because Act 111 is the Collective Bargaining by Policemen and Firemen Act, I have no idea what rights this might include.